Exhibit 10.2

DEVON ENERGY CORPORATION

2009 LONG-TERM INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE JUNE 6, 2012)

ARTICLE I

PURPOSE

SECTION 1.1    Purpose. The 2009 Devon Energy Corporation Long-Term Incentive
Plan is established by Devon Energy Corporation (the “Company”) to create
incentives designed to provide meaningful share ownership opportunities that
align Participants’ long-term interests with those of our stockholders,
emphasize long-term performance results, and promote retention of Participants.
Toward these objectives, the Plan provides for the grant of Options, Restricted
Stock Awards, Restricted Stock Units, Canadian Restricted Stock Units,
Performance Units and SARs to Eligible Employees and the grant of Nonqualified
Stock Options, SARs, Restricted Stock Awards and Restricted Stock Units to
Eligible Directors, subject to the conditions set forth in the Plan. The Plan is
designed to provide flexibility to meet the needs of the Company in a changing
and competitive environment while minimizing dilution to the Company’s
stockholders. The Company does not intend to use all incentive vehicles at all
times for each Participant but will selectively grant Awards to achieve
long-term goals.

SECTION 1.2    Establishment. The Plan was originally adopted by the Board on
June 3, 2009. This amendment and restatement of the Plan was adopted by the
Board on March 7, 2012, and will become effective as of that date, if this
amendment and restatement of the Plan is approved by the stockholders of the
Company by a majority of the outstanding shares of Common Stock present, or
represented and entitled to vote at a meeting of the stockholders of the Company
to be held on June 6, 2012 for such purpose. If this amendment and restatement
of the Plan is not so approved at such meeting, then the 2009 Devon Energy
Corporation Long-Term Incentive Plan as in effect immediately prior to March 7,
2012 shall remain in effect. The authority to issue Awards under the Plan will
terminate on June 2, 2019 and the remaining terms of the Plan shall continue in
effect until all matters relating to the payment of Awards and administration of
the Plan have been settled.

SECTION 1.3    Shares Subject to the Plan. Subject to the limitations set forth
in the Plan, Awards may be made under this Plan for a total of 47 million shares
of Common Stock since the inception of the Plan. Shares of Common Stock covered
by an Award under prior Devon Energy Corporation long-term incentive plans,
including assumed plans, which are forfeited, cancelled, or expire after the
Effective Date of this Plan shall be added to the shares of Common Stock
authorized for issuance under this Plan. Any shares granted as Options or SARs
shall be counted against this limit as one share for each share granted. Any
shares granted under Awards other than Options or SARs shall be counted against
this limit as 2.38 shares for each share granted. Provided further, that a
maximum of 25.5 million shares of the total authorized under this SECTION 1.3
may be granted as Incentive Stock Options. The limitations of this SECTION 1.3
shall be subject to adjustment pursuant to ARTICLE XII. The number of shares
that are subject to Options or other Awards outstanding at any time under the
Plan shall not exceed the number of shares which then remain available for
issuance under the Plan. The Company shall, at all times, reserve and keep
available sufficient shares to satisfy the requirements of the Plan during the
term of the Plan.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

SECTION 2.1    “Account” means the recordkeeping account established by the
Company which will be utilized to track an Award of Canadian Restricted Stock
Units, Performance Units, Restricted Stock Units, or dividends or dividend
equivalents to a Participant.

SECTION 2.2    “Affiliated Entity” means any partnership or limited liability
company in which a majority of the partnership or other similar interest thereof
is owned or controlled, directly or indirectly, by the Company or one or more of
its Subsidiaries or Affiliated Entities or a combination thereof. For purposes
hereof, the Company, a Subsidiary or an Affiliated Entity shall be deemed to
have a majority ownership interest in a partnership or limited liability company
if the Company, such Subsidiary or Affiliated Entity shall be allocated a
majority of partnership or limited liability company gains or losses or shall be
or control a managing director or a general partner of such partnership or
limited liability company.

SECTION 2.3    “Award” means, individually or collectively, any Option,
Restricted Stock Award, Restricted Stock Unit, Canadian Restricted Stock Unit,
Performance Unit or SAR granted under the Plan to an Eligible Employee by the
Committee or any Nonqualified Stock Option, SAR, Restricted Stock Award or
Restricted Stock Unit granted under the Plan to an Eligible Director by the
Board pursuant to such terms, conditions, restrictions, and/or limitations, if
any, as the Committee may establish by the Award Agreement or otherwise.

SECTION 2.4    “Award Agreement” means any written instrument that establishes
the terms, conditions, restrictions, and/or limitations applicable to an Award
in addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.

SECTION 2.5    “Board” means the Board of Directors of the Company.

SECTION 2.6    “Canadian Employee Benefit Plan” has the meaning set out under
ARTICLE VIII of the Plan.

SECTION 2.7    “Canadian Employee Benefit Trust” has the meaning set out under
ARTICLE VIII of the Plan.

SECTION 2.8    “Canadian Restricted Stock Unit” means the Awards under ARTICLE
VIII of the Plan authorized for grant to Eligible Employees of one of the
Company’s Canadian Subsidiaries or Affiliated Entities.

SECTION 2.9    “Change in Control Event” means the occurrence of any one of the
following events:

(i) the Incumbent Directors cease for any reason to constitute at least a
majority of the Board;

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange of Act of 1934 (the “Act”)), directly or
indirectly, of Company securities representing 30% or more of either (x) the
Company’s outstanding shares of common stock or (y) the combined voting power of
the Company’s then outstanding securities eligible to vote in the election of
directors (each, “Company Securities”); provided, however, that the event
described in this paragraph (ii) shall not be deemed to be a Change in Control
Event by virtue of any of the following acquisitions or transactions: (A) by the
Company or any subsidiary, (B) by any employee benefit plan (or related

 

2



--------------------------------------------------------------------------------

trust) sponsored or maintained by the Company or any subsidiary, (C) by an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) pursuant to a Non-Qualifying Transaction;

(iii) the consummation of a merger, consolidation, statutory share exchange, or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an Affiliate (a “Sale”),
unless:

(A) immediately following the consummation of the Reorganization or Sale, the
holders of the Company’s shares of common stock hold or receive in such
Reorganization or hold more than 50% of each of the outstanding common stock and
the total voting power of securities eligible to vote in the election of
directors of (x) the corporation resulting from such Reorganization or the
corporation that has acquired all or substantially all of the assets of the
Company (in either case, the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”),

(B) no person (other than any employee benefit plan (or related trust) sponsored
or maintained by the Surviving Corporation or the Parent Corporation) is or
becomes, as a result of the Reorganization or Sale, the beneficial owner,
directly or indirectly, of 30% or more of the outstanding shares of common stock
or the total voting power of the outstanding voting securities eligible to vote
in the election of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation), and

(C) at least a majority of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Reorganization or Sale were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization or Sale;

(any Reorganization or Sale that satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv) the Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control Event shall not be deemed to
occur solely because any person acquires beneficial ownership of more than 30%
of Company Securities due to the Company’s acquisition of Company Securities
that reduces the number of Company Securities outstanding; provided, however,
if, following such acquisition by the Company, such person becomes the
beneficial owner of additional Company Securities that increases the percentage
of outstanding Company Securities beneficially owned by such person, a Change in
Control shall then occur. In addition, if a Change in Control Event occurs
pursuant to paragraph 2.9(ii) above, no additional Change in Control Event shall
be deemed to occur pursuant to paragraph 2.9(ii) by reason of subsequent changes
in holdings by such person (except if the holdings by such person are reduced
below 30% and thereafter increase to 30% or above).

Provided, however, solely with respect to any Award that the Committee
determines to be subject to Section 409A of the Code, the provisions of
Section 409A and the regulations promulgated thereunder shall define a “Change
in Control Event” for purposes of such Award.

 

3



--------------------------------------------------------------------------------

For purposes of Awards granted to employees of Devon Canada Corporation, the
Committee may, pursuant to the Award Agreement, define a “change in control
event” to include a change in control of Devon Canada Corporation as the
Committee determines.

SECTION 2.10    “Code” means the Internal Revenue Code of 1986, as amended.
References in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

SECTION 2.11    “Committee” shall have the meaning set forth in SECTION 3.1.

SECTION 2.12    “Common Stock” means the common stock, par value $.10 per share,
of the Company, and after substitution, such other stock as shall be substituted
therefore as provided in ARTICLE XII.

SECTION 2.13    “Compensation Committee” means the Compensation Committee of the
Board.

SECTION 2.14    “Date of Grant” means the date on which the grant of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

SECTION 2.15    “Effective Date” means June 3, 2009.

SECTION 2.16    “Eligible Employee” means any employee of the Company, a
Subsidiary, or an Affiliated Entity as approved by the Committee.

SECTION 2.17    “Eligible Director” means any member of the Board who is not an
employee of the Company, an Affiliated Entity or any Subsidiary.

SECTION 2.18    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

SECTION 2.19    “Executive Officer Participants” means Participants who are
subject to the provisions of Section 16 of the Exchange Act.

SECTION 2.20    “Fair Market Value” means (A) during such time as the Common
Stock is listed upon the New York Stock Exchange or any other established stock
exchange, the closing price of the Common Stock as reported by such stock
exchange on the day for which such value is to be determined, or, if no sale of
the Common Stock shall have been made on any such stock exchange that day, on
the following day on which there was a sale of such Common Stock, or (B) during
any such time as the Common Stock is not listed upon an established stock
exchange, the mean between dealer “bid” and “ask” prices of the Common Stock in
the over-the-counter market on the day for which such value is to be determined,
as reported by the National Association of Securities Dealers, Inc., or
(C) during any such time as the Common Stock cannot be valued pursuant to (A) or
(B) above, the fair market value shall be as determined by the Board considering
all relevant information including, by example and not by limitation, the
services of an independent appraiser.

SECTION 2.21    “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

SECTION 2.22    “Incumbent Directors” means the members of the Company’s Board
of Directors on the Effective Date; provided, however, that (x) any person
becoming a director and whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such

 

4



--------------------------------------------------------------------------------

nomination) shall be deemed an Incumbent Director, and (y) no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest (as described in Rule 14a-11 under the Act
(“Election Contest”)) or other actual or threatened solicitation of proxies or
consents by or on behalf of any “person” (as such term is defined in
Section 3(a)(9) of the Act and as used in Sections 13(d)(3) and 14(d)(2) of the
Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director; provided further, however, that when two
or more persons act as a partnership, limited partnership, syndicate, or other
group for the purpose of acquiring, holding, or disposing of Company securities,
such partnership, syndicate or group shall be deemed a “person” for purposes of
this definition.

SECTION 2.23    “Non-Executive Officer Participants” means Participants who are
not subject to the provisions of Section 16 of the Exchange Act.

SECTION 2.24    “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.

SECTION 2.25    “Option” means an Award granted under ARTICLE V of the Plan and
includes both Nonqualified Stock Options and Incentive Stock Options to purchase
shares of Common Stock.

SECTION 2.26    “Participant” means an Eligible Employee of the Company, a
Subsidiary, or an Affiliated Entity to whom an Award has been granted by the
Committee or an Eligible Director to whom an Award has been granted by the Board
under the Plan.

SECTION 2.27    “Performance-Based Award” means a Restricted Stock Award,
Restricted Stock Unit, Canadian Restricted Stock Unit or Performance Unit
granted under the Plan to an Eligible Employee in accordance with ARTICLE XI.

SECTION 2.28    “Performance Units” means those monetary units that may be
granted to Eligible Employees pursuant to ARTICLE IX hereof.

SECTION 2.29    “Plan” means Devon Energy Corporation 2009 Long-Term Incentive
Plan, as amended from time to time.

SECTION 2.30    “Regular Award Committee” means a committee comprised of the
individual who is the Company’s chief executive officer and such additional
members, if any, as shall be appointed by the Compensation Committee.

SECTION 2.31    “Restricted Stock Award” means an Award granted to an Eligible
Employee or Eligible Director under ARTICLE VI of the Plan.

SECTION 2.32    “Restricted Stock Unit” means an Award granted to an Eligible
Employee or Eligible Director under ARTICLE VII of the Plan.

SECTION 2.33    “Restriction Period” means the period when a Restricted Stock
Award or Restricted Stock Unit is subject to forfeiture based upon continued
employment over a period of time, the achievement of performance criteria, the
occurrence of other events and/or the satisfaction of nondisclosure and
protection of business provisions as determined by the Committee, in its
discretion.

SECTION 2.34    “SAR” means a stock appreciation right granted to an Eligible
Employee or Eligible Director under ARTICLE X of the Plan.

 

5



--------------------------------------------------------------------------------

SECTION 2.35    “Secretary” means the corporate secretary of the Company duly
elected by the Board.

SECTION 2.36    “Subsidiary” shall have the same meaning set forth in
Section 424 of the Code.

ARTICLE III

ADMINISTRATION

SECTION 3.1    Administration of the Plan by the Committee. For purposes of
administration, the Plan shall be deemed to consist of three separate stock
incentive plans, a “Non-Executive Officer Participant Plan” which is limited to
Non-Executive Officer Participants, an “Executive Officer Participant Plan”
which is limited to Executive Officer Participants and a “Non-Employee Director
Participant Plan” which is limited to Eligible Directors. Except for
administration and the category of Eligible Employees eligible to receive
Awards, the terms of the Non-Executive Officer Participant Plan and the
Executive Officer Participant Plan are identical. The Non-Employee Director Plan
has other variations in terms and only permits the grant of Nonqualified Stock
Options, SARs, Restricted Stock Awards and Restricted Stock Units.

The Non-Executive Officer Participant Plan shall be administered by the
Compensation Committee. The Compensation Committee may, at its discretion,
delegate authority to the Regular Award Committee to administer the
Non-Executive Officer Participant Plan to the extent permitted by applicable
law, rule or regulation. The Regular Award Committee may only act within
guidelines established by the Compensation Committee. The Executive Officer
Participant Plan shall be administered by the Compensation Committee. With
respect to the Non-Executive Officer Participant Plan and to decisions relating
to Non-Executive Officer Participants, including the grant of Awards, the term
“Committee” shall mean the Compensation Committee, and refer to the Regular
Award Committee as authorized by the Compensation Committee; and with respect to
the Executive Officer Participant Plan and to decisions relating to the
Executive Officer Participants, including the grant of Awards, the term
“Committee” shall mean only the Compensation Committee.

The Compensation Committee shall consist solely of two or more members of the
Board who shall be (i) “non-employee directors” within the meaning of Rule
16b-3(b)(3) (or any successor rule) of the Exchange Act, (ii) “outside
directors” within the meaning of Section 162(m) of the Code, and
(iii) “independent directors”, as determined in accordance with the independence
standards established by the stock exchange on which the Common Stock is at the
time primarily traded.

Subject to the provisions of the Plan, the Committee shall have exclusive power
to:

(a) Select Eligible Employees to participate in the Plan.

(b) Determine the time or times when Awards will be made.

(c) Determine the form of an Award, whether an Option, Restricted Stock Award,
Restricted Stock Unit, Canadian Restricted Stock Unit, Performance Unit or SAR,
the number of shares of Common Stock, Canadian Restricted Stock Units,
Restricted Stock Units or Performance Units subject to the Award, the amount and
all the terms, conditions (including performance requirements), restrictions
and/or limitations, if any, of an Award, including the time and conditions of
exercise or vesting, and the terms of any Award Agreement.

(d) Determine whether Awards will be granted singly or in combination.

 

6



--------------------------------------------------------------------------------

(e) Accelerate the vesting, exercise or payment of an Award or the performance
period of an Award.

(f) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

SECTION 3.2    Administration of Grants to Eligible Directors. The Board shall
have the exclusive power to select Eligible Directors to participate in the Plan
and to determine the number of Nonqualified Stock Options, SARs, Restricted
Stock Units or shares of Restricted Stock awarded to Eligible Directors selected
for participation. The Compensation Committee shall administer all other aspects
of the Awards made to Eligible Directors.

SECTION 3.3    Compensation Committee to Make Rules and Interpret Plan. The
Committee in its sole discretion shall have the authority, subject to the
provisions of the Plan, to establish, adopt, or revise such rules and
regulations and to make all such determinations relating to the Plan, as it may
deem necessary or advisable for the administration of the Plan. The Committee’s
interpretation of the Plan or any Awards and all decisions and determinations by
the Committee with respect to the Plan shall be final, binding, and conclusive
on all parties.

ARTICLE IV

GRANT OF AWARDS

SECTION 4.1    Grant of Awards. Awards granted under this Plan shall be subject
to the following conditions:

(a) Subject to ARTICLE XII, the aggregate number of shares of Common Stock made
subject to the grant of Options and SARs to any Eligible Employee in any
calendar year may not exceed 800,000.

(b) Subject to ARTICLE XII, the aggregate number of shares of Common Stock made
subject to the grant of Restricted Stock Awards, Restricted Stock Units,
Canadian Restricted Stock Units and Performance Unit Awards to any Eligible
Employee in any calendar year may not exceed 400,000.

(c) Any shares of Common Stock related to Awards which terminate by expiration,
forfeiture, cancellation or otherwise or are exchanged in the Committee’s
discretion for Awards not involving Common Stock, shall be available again for
grant under the Plan and shall not be counted against the shares authorized
under SECTION 1.3. Shares of Common Stock which are (i) tendered in payment of
an Option, (ii) tendered or withheld in payment of taxes or repurchased using
Option proceeds, or (iii) not issued or delivered as a result of the net
settlement of an outstanding SAR or Option, shall not be added back to the
shares authorized under SECTION 1.3.

(d) In the case of any Award granted in substitution for an award of a company
or business acquired by the Company, a Subsidiary or an Affiliated Entity,
shares of Common Stock issued or issuable in connection with such substitution
will not be counted against the number of shares of Common Stock reserved under
the Plan, but will be available under the Plan by virtue of the Company’s
assumption of the plan or arrangement of the acquired company or business.

(e) Common Stock delivered by the Company in payment of an Award authorized
under the Plan may be authorized and unissued Common Stock or Common Stock held
in the treasury of the Company.

(f) The Compensation Committee shall, in its sole discretion, determine the
manner in which fractional shares arising under this Plan shall be treated.

 

7



--------------------------------------------------------------------------------

(g) The Compensation Committee shall from time to time establish guidelines for
the Regular Award Committee regarding the grant of Awards to Eligible Employees.

(h) Separate certificates or a book-entry registration representing Common Stock
shall be delivered to a Participant upon the exercise of any Option.

(i) Restricted Stock Awards, Restricted Stock Units and Canadian Restricted
Stock Units which vest based upon the Participant’s continued employment shall
be limited in such a way that, except in the case of termination due to death,
disability, or an approved reason, or the occurrence of a Change in Control
Event, (i) no portion of the Award will vest prior to the first anniversary of
the Date of Grant; (ii) up to one-third of the shares subject to the Award is
eligible to vest on or after the first anniversary of the Date of Grant;
(iii) up to an additional one-third of the shares subject to the Award is
eligible to vest on or after the second anniversary of the Date of Grant; and
(iv) up to an additional one-third of the shares subject to the Award is
eligible to vest on or after the third anniversary of the Date of Grant.

(j) Restricted Stock Awards, Restricted Stock Units and Canadian Restricted
Stock Units which vest based upon performance standards shall require that,
except in the case of termination due to death, disability, or an approved
reason, or the occurrence of a Change in Control Event, the holder must remain
in the employment of the Company, a Subsidiary, or an Affiliated Entity for at
least one year from Date of Grant.

(k) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not, without stockholder approval, be amended to reduce
the exercise price of outstanding Options or SARs or cancel outstanding Options
or SARs in exchange for cash, other Awards or Options or SARs with an exercise
price that is less than the exercise price of the original Options or SARs.

(l) Eligible Directors may only be granted Nonqualified Stock Options, SARs,
Restricted Stock Awards or Restricted Stock Units under this Plan.

(m) Subject to ARTICLE XII, the aggregate number of shares of Common Stock made
subject to the grant of Nonqualified Stock Options or SARs to any individual
Eligible Director in any calendar year may not exceed 30,000.

(n) Subject to ARTICLE XII, in no event shall more than 15,000 shares of
Restricted Stock Awards or Restricted Stock Units be awarded to any individual
Eligible Director in any calendar year.

(o) The maximum term of any Award shall be eight years.

(p) Awards under the Plan shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Award grant, that all
decisions and determinations of the Committee shall be final and binding on the
Participant, his or her successors and any other person having or claiming an
interest under such Award grant.

 

8



--------------------------------------------------------------------------------

ARTICLE V

STOCK OPTIONS

SECTION 5.1    Grant of Options. The Committee may grant Options to Eligible
Employees, subject to the provisions of the Plan and such other terms and
conditions as it may determine. These Options may be Incentive Stock Options or
Nonqualified Stock Options, or a combination of both. The Board may, subject to
the provisions of the Plan and such other terms and conditions as it may
determine, grant Nonqualified Stock Options to Eligible Directors. Each grant of
an Option shall be evidenced by an Award Agreement executed by the Company and
the Participant, and shall contain such terms and conditions and be in such form
as the Committee may from time to time approve, subject to the requirements of
SECTION 5.2.

SECTION 5.2    Conditions of Options. Each Option so granted shall be subject to
the following conditions:

(a) Exercise Price. As limited by SECTION 5.2(e) below, each Option shall state
the exercise price which shall be set by the Committee at the Date of Grant;
provided, however, no Option shall be granted at an exercise price which is less
than the Fair Market Value of the Common Stock on the Date of Grant.

(b) Form of Payment. The exercise price of an Option may be paid (i) in cash or
by check, bank draft or money order payable to the order of the Company; (ii) by
delivering shares of Common Stock having a Fair Market Value on the date of
payment equal to the amount of the exercise price, but only to the extent such
exercise of an Option would not result in an adverse accounting charge to the
Company for financial accounting purposes with respect to the shares used to pay
the exercise price unless otherwise determined by the Committee; (iii) by the
withholding of shares of Common Stock subject to the exercisable Option, which
have a Fair Market Value on the date of exercise equal to the exercise price;
(iv) a combination of the foregoing; or (iv) by such other method as the
Committee may approve. In addition to the foregoing, the Committee may permit an
Option granted under the Plan to be exercised by a broker-dealer acting on
behalf of a Participant through procedures approved by the Committee.

(c) Exercise of Options. Options granted under the Plan shall be exercisable, in
whole or in such installments and at such times, and shall expire at such time,
as shall be provided by the Committee in the Award Agreement. Exercise of an
Option shall be by notice to the Secretary of such exercise stating the election
to exercise in the form and manner determined by the Committee. Every share of
Common Stock acquired through the exercise of an Option shall be deemed to be
fully paid at the time of exercise and payment of the exercise price.

(d) Other Terms and Conditions. Among other conditions that may be imposed by
the Committee, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed, or must hold Options before
they may be exercised; (iii) the minimum periods during which shares acquired
upon exercise must be held before sale or transfer shall be permitted;
(iv) conditions under which such Options or shares may be subject to forfeiture;
(v) the frequency of exercise or the minimum or maximum number of shares that
may be acquired at any one time; (vi) the achievement by the Company of
specified performance criteria; and (vii) non-compete and protection of business
provisions.

(e) Special Restrictions Relating to Incentive Stock Options. Options issued in
the form of Incentive Stock Options shall only be granted to Eligible Employees
of the Company or a Subsidiary.

 

9



--------------------------------------------------------------------------------

(f) Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Options will be used for general corporate purposes.

(g) Stockholder Rights. Participants shall not have any rights as a stockholder
with respect to any share of Common Stock subject to an Option prior to purchase
of such shares of Common Stock by exercise of the Option. In no event shall
dividends or dividend equivalents be granted with respect to Options.

SECTION 5.3    Cash Out Rights. With respect to any Options granted to Eligible
Employees pursuant to SECTION 5.1, the Committee may include in the Eligible
Employee’s Award Agreement the right to surrender the Option once vested. In the
event that an Option surrender right is authorized, the Award Agreement shall
provide that, upon the vesting of an Option, the holder thereof shall be
entitled to, at his or her option:

 

  (a) Exercise such Option, in whole or in part, in accordance with the
procedures specified in SECTION 5.2; or

 

  (b) Surrender such Option, in whole or in part, by notice to the Secretary of
such surrender stating the election to surrender in the form and manner
determined by the Committee and a request for payment of the Cash-Out Amount
where:

“Cash-Out Amount” means an amount of cash equal to the amount by which the
aggregate Fair Market Value of the Common Stock subject to the Option exceeds
the aggregate Exercise Price under the Option.

Payment of the Cash-Out Amount shall be made in shares of Common Stock or cash
as established by the Committee in the Award Agreement.

ARTICLE VI

RESTRICTED STOCK AWARDS

SECTION 6.1    Grant of Restricted Stock Awards. The Committee may grant a
Restricted Stock Award to any Eligible Employee, subject to the provisions of
the Plan and such other terms and conditions as it may determine. Restricted
Stock Awards may constitute Performance-Based Awards, as described in ARTICLE XI
hereof. Restricted Stock Awards shall be awarded in such number and at such
times during the term of the Plan as the Committee shall determine. The Board
may grant a Restricted Stock Award to an Eligible Director, subject to the
provisions of the Plan and such other terms and conditions as it may determine.
Each Restricted Stock Award may be evidenced in such manner as the Committee
deems appropriate, including, without limitation, a book-entry registration or
issuance of a stock certificate or certificates, and by an Award Agreement
setting forth the terms of such Restricted Stock Award.

SECTION 6.2    Conditions of Restricted Stock Awards. The grant of a Restricted
Stock Award shall be subject to the following:

(a) Restriction Period. Subject to SECTION 4.1(i) and SECTION 4.1(j), the
Committee shall determine the Restriction Period(s) that apply to the shares of
Common Stock covered by each Restricted Stock Award or portion thereof. At the
end of the Restriction Period, the restrictions imposed by the Committee shall
lapse with respect to the shares of Common Stock covered by the Restricted Stock
Award or portion thereof.

(b) Restriction on Transfer. The holder of a Restricted Stock Award may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of the
shares of Common Stock represented by

 

10



--------------------------------------------------------------------------------

the Restricted Stock Award during the applicable Restriction Period. The
Committee shall impose such other restrictions and conditions on any shares of
Common Stock covered by a Restricted Stock Award as it may deem advisable
including, without limitation, restrictions under applicable Federal or state
securities laws, and may legend the certificates representing Restricted Stock
to give appropriate notice of such restrictions.

(c) Stockholder Rights. During any Restriction Period, the Committee may, in its
discretion, grant to the holder of a Restricted Stock Award all or any of the
rights of a stockholder with respect to the shares, including, but not by way of
limitation, the right to vote such shares. At the discretion of the Committee,
dividends or other distributions with respect to a Restricted Stock Award may,
pursuant to the terms of such award, be either currently paid to the Participant
or withheld by the Company and credited to the Participant’s Account; provided
that any dividends or other distributions with respect to Restricted Stock
Awards subject to vesting based on performance shall vest only if and to the
extent that the underlying Restricted Stock Award vests, as determined by the
Committee. Any dividends or distributions so withheld by the Committee and
attributable to any particular share of Restricted Stock shall be subject to the
same restrictions on transferability as the shares of Restricted Stock with
respect to which they were paid, and, if such shares are forfeited, the
Participant shall have no right to such dividends or distributions.

ARTICLE VII

RESTRICTED STOCK UNITS

SECTION 7.1    Grant of Restricted Stock Units. The Committee may grant
Restricted Stock Units to any Eligible Employee, subject to the provisions of
the Plan and such other terms and conditions as it may determine. Restricted
Stock Units may constitute Performance-Based Awards, as described in ARTICLE XI
hereof. The Board may grant Restricted Stock Units to an Eligible Director,
subject to the provisions of the Plan and such other terms and conditions as it
may determine. Restricted Stock Units shall be similar to Restricted Stock
Awards except that no shares of Common Stock are actually awarded to the
Participant on the Date of Grant. Restricted Stock Units shall be awarded in
such number and at such times during the term of the Plan as the Committee shall
determine.

SECTION 7.2    Conditions of Restricted Stock Units. The grant of a Restricted
Stock Unit shall be subject to the following:

(a) Restriction Period. Subject to SECTION 4.1(i) and SECTION 4.1(j), the
Committee shall determine the Restriction Period(s) that apply to the shares of
Common Stock covered by each Award of Restricted Stock Units or portion thereof.
At the end of the Restriction Period, the restrictions imposed by the Committee
shall lapse and the Award shall be paid as specified in SECTION 7.2(c) below.

(b) Restriction on Transfer. Restricted Stock Units granted herein may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Restriction Period established by the Committee,
or upon earlier satisfaction of any other conditions, as specified by the
Committee, in its sole discretion, and set forth in the Award Agreement or
otherwise.

(c) Form of Payment. Restricted Stock Units shall be paid in cash, shares of
Common Stock, or a combination of cash and shares as established by the
Committee in the Award Agreement, no later than 75 days after the lapse of the
Restriction Period unless otherwise required by applicable law.

(d) Stockholder Rights. Participants shall not have any rights as a stockholder
of the Company with respect to an Award of Restricted Stock Units.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII

CANADIAN RESTRICTED STOCK UNITS

SECTION 8.1    Establishment. The Committee may authorize the establishment of
an employee benefit plan (a “Canadian Employee Benefit Plan”) which shall be
considered as a part of this Plan for the purpose of providing benefits to
Eligible Employees of one of the Company’s Canadian Subsidiaries or Affiliated
Entities. Benefits granted in the Canadian Employee Benefit Plan will take the
form of Canadian Restricted Stock Units having substantially the same income tax
consequences for such Canadian Eligible Employees as would Restricted Stock
Awards granted by the Company to Eligible Employees who are residents of the
United States. The Committee may further authorize the establishment of an
employee benefit trust (a “Canadian Employee Benefit Trust”) for the purpose of
holding the assets of the Canadian Employee Benefit Plan and shall appoint one
or more persons who are residents of Canada to act as trustees of the Canadian
Employee Benefit Trust.

SECTION 8.2    Grant of Awards and Contributions to Canadian Employee Benefit
Trust. The Committee may grant to Eligible Employees, Canadian Restricted Stock
Units entitling such Eligible Employees to an interest in the assets of the
Canadian Employee Benefit Trust in such form that it determines necessary to
comply with applicable Canadian tax law requirements, subject to the terms of
the Canadian Employee Benefit Plan and such other terms and conditions as it may
determine. Each Award of Canadian Restricted Stock Units shall be evidenced by
an Award Agreement and such Award Agreement shall contain the terms and
conditions of the Award subject to the provisions of the Canadian Employee
Benefit Plan. At the time of granting an Award of Canadian Restricted Stock
Units, the Committee may authorize the Company or any of its Canadian
Subsidiaries or Affiliated Entities to make cash contributions to the Canadian
Employee Benefit Trust, with such contributions to be used as specified in the
Canadian Employee Benefit Plan, including for the purpose of acquiring shares of
Common Stock of the Company on the open market through the facilities of a stock
exchange. The Committee shall designate, at the time of making any contribution
in respect of a Participant, when the shares of Common Stock of the Company
which are acquired with the contribution pursuant to the terms of the Canadian
Employee Benefit Plan are to vest pursuant to the applicable Award Agreement,
and shall inform the trustees of the same.

SECTION 8.3    Holding of Shares of Common Stock in Trust. Subject to the
specific provisions of the Canadian Employee Benefit Plan, upon completion of
any purchases of shares of Common Stock of the Company by the trustees, the
trustees shall immediately notionally allocate such shares to an account in
respect of each Participant in proportion to the contributions received in
respect of each Participant in the preceding month. The Trustees shall hold the
shares in trust in the name of the trustee, until such time as: (i) the Canadian
Restricted Stock Units granted to Participants are vested, in accordance with
the vesting conditions designated by the Committee in the Award Agreement, or
(ii) the Canadian Restricted Stock Units are forfeited by Eligible Employees as
provided in the Canadian Employee Benefit Plan.

SECTION 8.4    Conditions of Awards. Each Award of Canadian Restricted Stock
Units shall be subject to the following general conditions (with the specific
details to be determined by the Company upon establishment of the Canadian
Employee Benefit Plan):

(a) Vesting Period. The Committee shall establish in the Award Agreement the
vesting periods applicable to a grant of Canadian Restricted Stock Units,
subject to compliance with the timing requirements specified in SECTION 8.4(b).

(b) Settlement in Stock. Upon satisfaction of the vesting requirements
established by the Committee, the Committee will authorize the trustees to
distribute the shares of the Common Stock of the Company which have been
allocated to such Participant’s account to the Participant.

 

12



--------------------------------------------------------------------------------

Participants will not be entitled to receive cash in settlement of an Award of a
Canadian Restricted Stock Unit. The Company, its Canadian Subsidiaries or
Affiliated Entities, and the trustees may withhold from any amount payable to an
Eligible Employee, either under the Canadian Employee Benefit Plan, or
otherwise, such amount as may be necessary so as to ensure compliance with the
applicable provisions of any federal, provincial or local law relating to the
withholding of tax or other required deductions. For greater certainty and
notwithstanding any other provision of the Canadian Employee Benefit Plan, all
amounts payable to, or in respect of, a Participant under the Canadian Employee
Benefit Plan shall be paid within three years following the end of the year in
respect of which the Award of Canadian Restricted Stock Units was made.

(c) Rights of Stockholders. Prior to the date the shares of Common Stock are
distributed by the trustees, Participants will have no rights to the shares of
Common Stock and no rights as stockholders of the Company with respect to the
shares of Common Stock held by the Canadian Employee Benefit Trust related to an
Award. Title and all incidents of beneficial ownership of the shares of Common
Stock will remain with the trustees while the shares are held in trust.

(d) Additional Awards. The Committee may authorize the Company or its Canadian
Subsidiaries or Affiliated Entities to grant an additional Award to the
Participant equal to the dividend that the Participant would have received had
the Award been made with the underlying shares of Common Stock directly, rather
than in Canadian Restricted Stock Units.

ARTICLE IX

PERFORMANCE UNITS

SECTION 9.1    Grant of Awards. The Committee may grant Performance Units to
Eligible Employees, subject to the provisions of the Plan and such other terms
and conditions as it may determine. Performance Units may constitute
Performance-Based Awards, as described in ARTICLE XI hereof. Each Award of
Performance Units shall be evidenced by an Award Agreement executed by the
Company and Eligible Employee, and shall contain such terms and conditions and
be in such form as the Committee may from time to time approve, subject to the
requirements of SECTION 9.2.

SECTION 9.2    Conditions of Awards. Each Award of Performance Units shall be
subject to the following conditions:

(a) Establishment of Award Terms. Each Award shall state the target, maximum and
minimum value of each Performance Unit payable upon the achievement of
performance goals.

(b) Achievement of Performance Goals. The Committee shall establish performance
targets for each Award for a period of no less than a year. The performance
goals may, but need not, be based on the business criteria described in SECTION
11.2. The Committee shall also establish such other terms and conditions as it
deems appropriate to such Award. The Award may be paid out in cash or Common
Stock as determined in the sole discretion of the Committee no later than 75
days after the vesting date of the Award unless otherwise required by applicable
law.

ARTICLE X

STOCK APPRECIATION RIGHTS

SECTION 10.1    Grant of SARs. The Committee may grant a SAR to any Eligible
Employee, subject to the provisions of the Plan and subject to other terms and
conditions as the Committee may determine. The Board may grant a SAR to any
Eligible Director, subject to the provisions of the

 

13



--------------------------------------------------------------------------------

Plan and subject to other terms and conditions as the Board may determine. SARs
may be granted as an independent Award separate from an Option or granted in
tandem with an Option, subject to the limitations of SECTION 10.3. Each grant of
a SAR shall be evidenced by an Award Agreement executed by the Company and the
Participant and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve, subject to the requirements of the
Plan. The exercise price of the SAR shall not be less than the Fair Market Value
of a share of Common Stock on the Date of Grant of the SAR. In no event shall
dividends or dividend equivalents be granted with respect to a SAR.

SECTION 10.2    Exercise and Payment. SARs granted under the Plan shall be
exercisable in whole or in installments and at such times as shall be provided
by the Committee in the Award Agreement. The amount payable with respect to each
SAR shall be equal in value to the excess, if any, of the Fair Market Value of a
share of Common Stock on the exercise date over the exercise price of the SAR.
Payment of amounts attributable to a SAR shall be made in shares of Common Stock
or cash as established by the Committee in the Award Agreement.

SECTION 10.3    Tandem Awards. SARs may be granted in tandem with an Option, in
which event, the Participant has the right to elect to exercise either the SAR
or the Option. Upon the Participant’s election to exercise one of these Awards,
the other tandem award is automatically terminated. In the event a SAR is
granted in tandem with an Incentive Stock Option, the Committee shall subject
the SAR to restrictions necessary to ensure satisfaction of the requirements
under Section 422 of the Code.

ARTICLE XI

PERFORMANCE-BASED AWARDS.

SECTION 11.1    Generally. The Committee may determine that a Restricted Stock
Award, Restricted Stock Unit, Canadian Restricted Stock Unit or Performance Unit
granted to an Eligible Employee will be considered “performance-based
compensation” under Section 162(m) of the Code (“Performance-Based Awards”). As
determined by the Committee in its sole discretion, either the granting or
vesting of such Performance-Based Awards shall be based on achievement of
performance objectives that are based on one or more of the business criteria
described below, with respect to one or more business units or the Company and
its subsidiaries as a whole.

SECTION 11.2    Business Criteria. The Committee shall use objectively
determinable performance goals based on one or more of the following business
criteria, individually or in combination: earnings; earnings per share (actual
or targeted growth); earnings before interest and taxes; pretax earnings before
interest, depreciation, amortization, exploration and abandonment costs; pretax
operating earnings after interest expense and before incentives, service fees,
and extraordinary or special items or operating income; revenues; sales; debt
level; cost reduction targets; interest-sensitivity gap levels; cash flow
(including but not limited to free cash flow, net cash flow, net cash flow
before financing activities, cash flow from operations, increase in cash flow
return); capital expenditures; weighted average cost of capital; debt/proved
reserves; net income or gross income (including but not limited to income after
capital costs and income before or after taxes); operating income; expense;
working capital; operating or profit margin; pre-tax margin; contribution
margin; return factors (including, but not limited to return on equity, capital
employed, or investment; risk adjusted return on capital; return on investors’
capital; return on average equity; return on assets; and return on net assets);
book value; operating expenses (including, but not limited to lease operating
expenses, severance taxes and other production taxes, gathering and
transportation and general and administrative costs); unit costs; net borrowing,
debt leverage levels, credit quality, or debt ratings; accomplishment of
mergers, acquisitions, dispositions, or similar

 

14



--------------------------------------------------------------------------------

business transactions (including, but not limited to acquisition goals based on
value of assets acquired or similar objectives); debt to debt plus stockholder
equity; debt to EBIT or EBITDA; interest coverage; total shareholder return;
comparative shareholder return; market price per share; book value per share;
net asset value per share; growth measures; debt to total capitalization ratio;
asset quality levels; investments; economic value added; stock price
appreciation; market capitalization; accounts receivables day sales outstanding;
accounts receivables to sales; achievement of balance sheet or income statement
objectives; market share; assets; asset sale targets; non-performing assets;
satisfactory internal or external audits; improvement of financial ratings;
charge-offs; regulatory compliance; employee retention/attrition rates;
individual business objectives; risk management activities, corporate value
measures which may be objectively determined (including ethics, compliance,
environmental, diversity commitment, and safety); amount of the oil and gas
reserves; costs of finding oil and gas reserves; reserve replacement ratio,
reserve additions, or other reserve level measures; drilling results; natural
gas and/or oil production, production and reserve growth; implementation or
completion of critical projects or processes; production volume; sales volume;
production efficiency; inventory to sales; and inventory turns.

SECTION 11.3    Establishment of Performance Goals. With respect to
Performance-Based Awards, the Committee shall establish in writing (i) the
performance goals applicable to a given period, and such performance goals shall
state, in terms of an objective formula or standard, the method for computing
the amount of compensation payable to the participant if such performance goals
are obtained and (ii) the individual employees or class of employees to which
such performance goals apply; provided, however, that such performance goals
shall be established in writing no later than the earlier of ninety (90) days
after the commencement of the applicable performance period or the date on which
twenty-five percent (25%) of such performance period has been completed, or such
other date as may be required or permitted under Section 162(m) of the Code.

SECTION 11.4    Certification of Performance. No Performance-Based Awards shall
be payable to or vest with respect to, as the case may be, any Participant for a
given period until the Committee certifies in writing that the objective
performance goals (and any other material terms) applicable to such period have
been satisfied.

SECTION 11.5    Modification of Performance-Based Awards. With respect to any
Awards intended to qualify as Performance-Based Awards, after establishment of a
performance goal, the Committee shall not revise such performance goal to cause
the goal to cease to meet the requirements of Section 162(m) of the Code, except
as otherwise determined by the Committee, and the Committee shall not increase
the amount of compensation payable thereunder (as determined in accordance with
Section 162(m) of the Code) upon the attainment of such performance goal. The
Committee may reduce or eliminate the number of shares of Common Stock or the
number of shares of Common Stock vested upon the attainment of such performance
goal, based on such terms and conditions as the Committee deems appropriate. The
Committee may make such changes to performance goals and Performance-Based
Awards as the Committee deems appropriate in the event of a change in corporate
capitalization, corporate transaction or other corporate event as permitted by
Section 162(m), or as the Committee otherwise determines.

SECTION 11.6    Impact of Extraordinary Items or Changes in Accounting. To the
extent applicable, subject to the following sentence and unless the Committee
determines otherwise, the determination of the achievement of performance goals
shall be determined based on the relevant financial measure, computed in
accordance with U.S. generally accepted accounting principles (“GAAP”), and in a
manner consistent with the methods used in the Company’s audited financial
statements. To the extent permitted by Section 162(m), in setting the
performance goals for Performance-Based Awards within the period prescribed in
SECTION 11.3, the Committee may

 

15



--------------------------------------------------------------------------------

provide for appropriate adjustment as it deems appropriate, including for one or
more of the following items: asset write-downs; litigation or claim judgments or
settlements; changes in accounting principles; changes in tax law or other laws
affecting reported results; changes in commodity prices; severance, contract
termination, and other costs related to exiting, modifying or reducing any
business activities; costs of, and gains and losses from, the acquisition,
disposition, or abandonment of businesses or assets; gains and losses from the
early extinguishment of debt; gains and losses in connection with the
termination or withdrawal from a pension plan; stock compensation costs and
other non-cash expenses; any extraordinary non-recurring items as described in
applicable Accounting Principles Board opinions or Financial Accounting
Standards Board statements or in management’s discussion and analysis of
financial condition and results of operation appearing in the Company’s annual
report to stockholders for the applicable year; and any other specified
non-operating items as determined by the Committee in setting performance goals.

SECTION 11.7    Death, Disability or Other Circumstances. The Committee may
provide in the Award Agreement that Performance-Based Awards under this ARTICLE
XI shall be payable, in whole or in part, in the event of the Participant’s
death or disability, a Change in Control Event or under other circumstances
consistent with the requirements of Section 162(m) of the Code.

SECTION 11.8    Stockholder Approval for Performance-Based Awards. The Plan must
be reapproved by the Company’s stockholders no later than the first stockholders
meeting that occurs in the fifth year following the year in which the
stockholders previously approved the provisions of ARTICLE XI, if
Performance-Based Awards are to be made under ARTICLE XI after the date of such
stockholders meeting and if required by Section 162(m) of the Code.

ARTICLE XII

STOCK ADJUSTMENTS

SECTION 12.1    Stock Adjustments. In the event that the shares of Common Stock
shall be changed into or exchanged for a different number or kind of shares of
stock or other securities of the Company or of another corporation (whether by
reason of merger, consolidation, recapitalization, reclassification, stock
split, combination of shares or otherwise), or if the number of such shares of
Common Stock shall be increased through the payment of a stock dividend, or if
rights or warrants to purchase securities of the Company shall be issued to
holders of all outstanding Common Stock, then there shall be substituted for or
added to each share available under and subject to the Plan (including those
held in the Canadian Employee Benefit Trust), and each share theretofore
appropriated under the Plan, the number and kind of shares of stock or other
securities into which each outstanding share of Common Stock shall be so changed
or for which each such share shall be exchanged or to which each such share
shall be entitled, as the case may be, on a fair and equivalent basis in
accordance with the applicable provisions of Section 424 of the Code; provided,
however, with respect to Options, in no such event will such adjustment result
in a modification of any Option as defined in Section 424(h) of the Code. Any
adjustments to Options or SARs shall be made in accordance with the requirements
of Section 409A of the Code, to the extent applicable. In the event there shall
be any other change in the number or kind of the outstanding shares of Common
Stock, or any stock or other securities into which the Common Stock shall have
been changed or for which it shall have been exchanged, then if the Committee
shall, in its sole discretion, determine that such change equitably requires an
adjustment in the shares available under and subject to the Plan, the Award
limits set forth in SECTION 4.1, or in any Award, theretofore granted, such
adjustments shall be made in accordance with such determination, except that no
adjustment of the number of shares of Common Stock available under the Plan or
to which any Award relates that would otherwise be required shall be made unless
and until such adjustment either by itself or with other adjustments not
previously made would require an increase or decrease

 

16



--------------------------------------------------------------------------------

of at least 1% in the number of shares of Common Stock available under the Plan
or to which any Award relates immediately prior to the making of such adjustment
(the “Minimum Adjustment”). Any adjustment representing a change of less than
such minimum amount shall be carried forward and made as soon as such adjustment
together with other adjustments required by this ARTICLE XII and not previously
made would result in a Minimum Adjustment. Notwithstanding the foregoing, any
adjustment required by this ARTICLE XII which otherwise would not result in a
Minimum Adjustment shall be made with respect to shares of Common Stock relating
to any Award immediately prior to exercise, payment or settlement of such Award.
No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

ARTICLE XIII

GENERAL

SECTION 13.1    Amendment or Termination of Plan. The Board may alter, suspend
or terminate the Plan at any time. In addition, the Board may, from time to
time, amend the Plan in any manner, but may not, without stockholder approval,
adopt any amendment which would (i) increase the aggregate number of shares of
Common Stock available under the Plan (except by operation of Article XI),
(ii) materially modify the requirements as to eligibility for participation in
the Plan, or (iii) materially increase the benefits to Participants provided by
the Plan. The termination of the Plan shall not impair the power and authority
of the Committee with respect to outstanding Awards. Notwithstanding anything in
the Plan to the contrary, the Board may amend the Plan in such manner as it
deems appropriate in the event of a change in applicable law or regulations.

SECTION 13.2    Termination of Employment; Termination of Service. If an
Eligible Employee’s employment with the Company, a Subsidiary, or an Affiliated
Entity terminates for a reason other than death, disability, retirement, or any
approved reason, all unexercised, unearned, and/or unpaid Awards, including, but
not by way of limitation, Awards earned, but not yet paid, all unpaid dividends
and dividend equivalents, and all interest, if any, accrued on the foregoing
shall be cancelled or forfeited, as the case may be, unless the Eligible
Employee’s Award Agreement provides otherwise. The Compensation Committee shall
(i) determine what events constitute disability, retirement or termination for
an approved reason for purposes of the Plan, and (ii) determine the treatment of
a Participant under the Plan in the event of death, disability, retirement, or
termination for an approved reason. The Committee shall also determine the
method, if any, for accelerating the vesting or exercisability of any Awards, or
providing for the exercise of any unexercised Awards in the event of an Eligible
Employee’s death, disability, retirement, or termination for an approved reason.

In the event an Eligible Director terminates service as a director of the
Company, the unvested portion of any Award shall be forfeited unless otherwise
accelerated pursuant to the terms of the Eligible Director’s Award Agreement or
by the Board. The Eligible Director shall have a period of three years following
the date he ceases to be a director to exercise any Nonqualified Stock Options
or SARS which are otherwise exercisable on his date of termination of service.

SECTION 13.3    Nontransferability of Awards. Awards may be exercised during the
lifetime of the Participant only by the Participant. More particularly (but
without limiting the generality of the foregoing), an Award shall not be
assigned, transferred (except as provided above), pledged or hypothecated in any
way whatsoever, shall not be assigned by operation of law, and shall not be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation, or other disposition of the award contrary to
the provisions hereof, shall be null and

 

17



--------------------------------------------------------------------------------

void and without effect. However, in the event of a Participant’s death, an
Award may be transferred in accordance with the provisions of a Participant’s
will, the applicable laws of descent and distribution or, with respect to Awards
other than Incentive Stock Options, a beneficiary designation that is in a form
approved by the Committee and in compliance with the provisions of this Plan and
the applicable Award Agreement.

SECTION 13.4    Withholding Taxes. Unless otherwise paid by the Participant, the
Company, its Subsidiaries or any of its Affiliated Entities shall be entitled to
deduct from any payment under the Plan, regardless of the form of such payment,
the amount of all applicable income and employment taxes required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and as a condition of the making of such payment. In
accordance with any applicable administrative guidelines it establishes, the
Committee may, in its discretion, allow a Participant to pay the amount of taxes
required by law to be withheld from an Award by (i) directing the Company to
withhold from any payment of the Award a number of shares of Common Stock having
a Fair Market Value on the date of payment equal to the amount of the required
withholding taxes or (ii) delivering to the Company previously owned shares of
Common Stock having a Fair Market Value on the date of payment equal to the
amount of the required withholding taxes. However, any payment made by the
Participant pursuant to either of the foregoing clauses (i) or (ii) shall not be
permitted if it would result in an adverse accounting charge with respect to
such shares used to pay such taxes unless otherwise approved by the Committee.

SECTION 13.5    Change of Control. Notwithstanding any other provision in this
Plan to the contrary, Awards granted under the Plan to any Eligible Employee or
Eligible Director may, in the discretion of the Committee, provide in the Award
Agreement that such Awards shall be immediately vested, fully earned and
exercisable upon the occurrence of a Change in Control Event.

SECTION 13.6    Amendments to Awards. Subject to the limitations of ARTICLE IV,
such as the prohibition on repricing of Options, the Committee may at any time
unilaterally amend the terms of any Award Agreement, whether or not presently
exercisable or vested, to the extent it deems appropriate. However, amendments
which are materially adverse to the Participant shall require the Participant’s
consent.

SECTION 13.7    Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following approval by the stockholders of the Company of the Plan as
provided in SECTION 1.2 of the Plan, and keep continuously effectively, a
Registration Statement on Form S-8 with respect to shares of Common Stock
subject to Awards hereunder. Notwithstanding anything contained in this Plan to
the contrary, the Company shall have no obligation to issue shares of Common
Stock under this Plan prior to:

(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable;

(b) the admission of such shares to listing on the stock exchange on which the
Common Stock may be listed; and

(c) the completion of any registration or other qualification of such shares
under any state or Federal law or ruling of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

SECTION 13.8    Foreign Laws. The Committee may grant Awards to individual
participants who are subject to the tax laws of nations other than the United
States, which Awards may have terms and conditions as determined by the
Committee as necessary to comply with applicable foreign laws. The Committee may
take any action which it deems advisable to obtain approval of such Awards by

 

18



--------------------------------------------------------------------------------

the appropriate foreign governmental entity; provided, however, that no such
Awards may be granted pursuant to this SECTION 13.8 and no action may be taken
which would result in a violation of the Exchange Act, the Code or any other
applicable law.

SECTION 13.9    Company Policies. All Awards granted under the Plan shall be
subject to any applicable clawback or recoupment policies, share trading
policies and other policies that may be implemented by the Board from time to
time.

SECTION 13.10    Right to Continued Employment. Participation in the Plan shall
not give any Eligible Employee any right to remain in the employ of the Company,
any Subsidiary, or any Affiliated Entity. The Company or, in the case of
employment with a Subsidiary or an Affiliated Entity, the Subsidiary or
Affiliated Entity reserves the right to terminate any Eligible Employee at any
time. Further, the adoption of this Plan shall not be deemed to give any
Eligible Employee or any other individual any right to be selected as a
Participant or to be granted an Award.

SECTION 13.11    Beneficiary Designation. In the event of the death of a
Participant, the portion of the Participant’s Award with respect to which
vesting dates have occurred shall be paid to the then surviving beneficiary
designated by the Participant, and if there is no beneficiary then surviving or
designated, then such benefits will automatically be paid to the estate of the
Participant.

SECTION 13.12    Reliance on Reports. Each member of the Committee and each
member of the Board shall be fully justified in relying or acting in good faith
upon any report made by the independent public accountants of the Company and
its Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself or herself. In no event shall
any person who is or shall have been a member of the Committee or of the Board
be liable for any determination made or other action taken or any omission to
act in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.

SECTION 13.13    Construction. Masculine pronouns and other words of masculine
gender shall refer to both men and women. The titles and headings of the
sections in the Plan are for the convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

SECTION 13.14    Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware except as superseded by
applicable federal law.

SECTION 13.15    Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Participant or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Participant or Award and
the remainder of the Plan and any such Award shall remain in full force and
effect.

SECTION 13.16    Other Laws. The Committee may refuse to issue or transfer any
shares of Common Stock or other consideration under an Award if, acting in its
sole discretion, it determines that the issuance or transfer of such shares or
such other consideration might violate any applicable law or regulation or
entitle the Company to recover the same under Section 16(b) of the Exchange Act,
and any payment tendered to the Company by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.

 

19



--------------------------------------------------------------------------------

SECTION 13.17    Section 409A Considerations. The Plan is intended to comply
with the requirements of Section 409A of the Code, to the extent applicable. All
Awards shall be construed and administered such that the Award either
(A) qualifies for an exemption from the requirements of Section 409A of the Code
or (B) satisfies the requirements of Section 409A of the Code. If a Award is
subject to Section 409A of the Code, (I) distributions shall only be made in a
manner and upon an event permitted under Section 409A of the Code, (II) payments
to be made upon a termination of employment shall only be made upon a
“separation from service” under Section 409A of the Code, (III) unless the Award
specifies otherwise, each installment payment shall be treated as a separate
payment for purposes of Section 409A of the Code, and (IV) in no event shall a
participant, directly or indirectly, designate the calendar year in which a
distribution is made except in accordance with Section 409A of the Code. Any
Award granted under the Plan that is subject to Section 409A of the Code and
that is to be distributed to a key employee (as defined below) upon separation
from service shall be administered so that any distribution with respect to such
Award shall be postponed for six months following the date of the participant’s
separation from service, if required by Section 409A of the Code. If a
distribution is delayed pursuant to Section 409A of the Code, the distribution
shall be paid within 30 days after the end of the six-month period. If the
participant dies during such six-month period, any postponed amounts shall be
paid within 90 days of the participant’s death. The determination of key
employees, including the number and identity of persons considered key employees
and the identification date, shall be made by the Committee or its delegate each
year in accordance with Section 416(i) of the Code and the “specified employee”
requirements of Section 409A of the Code.

No Trust or Fund Created. Except as provided in the Canadian Employee Benefit
Plan for the creation of the Canadian Employee Benefit Trust, neither the Plan
nor an Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company and a Participant or
any other person. To the extent that a Participant acquires the right to receive
payments from the Company pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Company.

 

20